Exhibit 10.1


Amendment No. 18462590SLA-A


AMENDMENT TO CREDIT AGREEMENT
THIS AMENDMENT is entered into as of March 28, 2017, between SOUTH DAKOTA
SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the "Borrower"), and COBANK, ACB,
a federally-chartered instrumentality of the United States ("Lender").
Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Agreement (as defined below).
RECITALS
The Borrower and Lender are parties to Credit Agreement Number 18462590SLA dated
as of December 28, 2016 (such agreement, as may be amended, is hereinafter
referred to as the "Agreement"). The Borrower and Lender now desire to amend the
Agreement. For that reason, and for valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Borrower and Lender agree as
follows:
1.
Section 7.2 under Article 7 of the Agreement is being added in its entirety and
will read as follows:

ARTICLE 7    Financial Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect:
7.2    Debt Service Coverage Ratio. The Borrower will have at the end of each
fiscal year of the Borrower a Debt Service Coverage Ratio (as defined below) for
such year of not less than 1.20 to 1.00. For purposes hereof, "Debt Service
Coverage Ratio" means: (a) consolidated net income (after taxes), plus
depreciation and amortization, minus non-cash patronage income, minus
extraordinary gains (plus losses), minus gain (plus loss) on asset sale; divided
by (b) $4,000,000.00 (all as determined in accordance with the Accounting
Standards).
2.Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions contained in the Agreement and each other Loan
Document shall remain unamended and otherwise unmodified and in full force and
effect.
3.This Amendment, each Promissory Note and any other Loan Document may be
executed in counterparts, each of which will constitute an original, but all of
which when taken together will constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic means will be as effective as delivery of a manually executed
counterpart of this Amendment.


SIGNATURE PAGE FOLLOWS









--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Amendment No. 18462590SLA-A of Agreement No. 18462590SLA


SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT
IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.
 
COBANK, ACB
 
By:
/s/ Kelli Cholas
 
Name:
Kelli Cholas
 
Title:
Assistant Corporate Secretary
 
 
 
 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
By:
/s/ Mark Hyde
 
Name:
Mark Hyde
 
Title:
CFO




